Citation Nr: 0621236	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  02-07 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 2002) for additional lung disability resulting from 
treatment at a VA facility from January 1999.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from August 1974 to August 
1977.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire, which denied claims for service connection for 
depression and hepatitis C and for entitlement to 
compensation under 38 U.S.C.A. § 1151 for additional lung 
disability resulting from treatment a VA facility.  

In November 2002, the Board granted the veteran's motion to 
advance his case on the Board's docket.  See 38 U.S.C.A. § 
7107 (West 2002); 38 C.F.R. § 20.900(c) (2005).  The Board 
then decided the service connection claims later that month, 
and decided the § 1151 claim separately in April 2003.  The § 
1151 claim was remanded to the Board by the United States 
Court of Appeals for Veterans Claims (the Court) in July 
2003.  The Board subsequently remanded this claim to the RO, 
which has returned the case to the Board, and that issue will 
be decided herein.  In December 2005, the Court affirmed the 
Board's denial of the claim for service connection for 
depression, but remanded the claim for service connection for 
hepatitis C to the Board.

For the reasons explained below, the claim for service 
connection for hepatitis C must be REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran of further action required on his part.


FINDING OF FACT

The preponderance of the competent, probative evidence of 
record reflects that the initial, January 1999 VA treatment 
of the veteran did not cause his additional lung disability, 
and there was no carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault by VA 
in furnishing such treatment.


CONCLUSION OF LAW

The criteria for entitlement to benefits pursuant to 38 
U.S.C.A. § 1151 (West 2002) for a additional lung disability 
as a result of a January 1999 treatment at a VA facility have 
not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.358, 3.361 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the Court discussed both 
the timing and content of the VCAA's notice requirements.

The Pelegrini Court held that VCAA notice must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 115, 120.  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The Court 
in Pelegrini also held that VCAA notice must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in his or her 
possession that pertains to the claim.  Pelegrini, 18 Vet. 
App. at 120-121.  See also Mayfield, 19 Vet. App. 103, 110 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  VCAA notification need not be contained in a single 
communication and the law and regulations are silent as to 
the format to be used.  Mayfield, 444 F.3d at 1333.

A VCAA notification timing problem may be cured by a Board 
remand for new VCAA notification followed by readjudication 
of the claim.  Mayfield, 444 F.3d at 1333-1334.  That is 
precisely what occurred here.  In November 2004, the Board 
remanded the § 1151 claim for, among other things, 
appropriate VCAA notification, and the RO provided this 
notification in its January 2005 VCAA letter, which was 
followed by its October 2005 supplemental statement of the 
case (SSOC) readjudicating the claim.  Thus, VA cured any 
timing problems created by deficient VCAA notification prior 
to previous adjudications of the claim.

The January 2005 letter also met the VCAA's requirements 
regarding the content of notification.  In it, the RO 
indicated that it was working on the veteran's § 1151 claim 
and, as directed by the Board, explained how to establish 
entitlement to this benefit.  In addition, the letter 
indicated the information or evidence that was still needed 
from the veteran and, in an attachment entitled, "How You 
Can Help and How VA Can Help You," explained the respective 
responsibilities of VA and the veteran in obtaining 
additional information and evidence.  The RO also wrote, on 
page 2 of the letter: "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us." 

In addition, while this appeal was pending, on March 3, 2006, 
the Court decided Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, i.e., 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Id. at 
484.  The Court held that upon receipt of an application for 
a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
19 Vet. App. at 486.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id. at 488.

Although the veteran has been provided with notice of what 
type of information and evidence is needed to substantiate 
his § 1151 claim, he was not provided information regarding a 
disability rating or the effective date that would be 
assigned if this claim were granted.  Despite this inadequate 
notice, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  Because 
the Board will deny the § 1151 claim, any question as to the 
appropriate disability rating or effective date to be 
assigned is rendered moot, as there is no disability rating 
or effective date to assign.

Moreover, VA complied with the VCAA's duty to assist 
provisions and their implementing regulations.  Other than 
the January 21, 1999 VA chest X-rays, VA has obtained all 
identified medical records and there is no indication that 
any other records exist that should be requested, or that any 
pertinent evidence was not received.

As to the January 21, 1999 VA chest X-rays, the Board 
identified these X-rays as important documents in its 
November 2004 remand, and the RO made repeated efforts to 
obtain them from multiple sources.  The RO inquired of the 
Boston, Massachusetts and Manchester, New Hampshire VA 
Medical Centers (VAMCs) whether they had these X-rays, and 
was informed that they were unable to locate them.  When it 
was suggested that the X-rays might be in the possession of 
the veteran's representative, the RO contacted that 
organization, which also indicated that it did not have them.  
The RO also obtained a CD with the veteran's X-rays from the 
Boston VAMC, but analysis by the Manchester VAMC indicated 
that the January 21, 1999 X-rays were not on this CD.  
Similarly, the RO obtained the veteran's X-ray portfolio from 
the Boston VAMC, but the X-rays were not located there 
either.  The RO also sent the veteran a June 2005 letter 
indicating that it could not locate these X-rays and asking 
him to send these X-rays or tell the RO if he knew their 
location, but the veteran did not provide the X-rays or any 
information about their whereabouts in his June 2005 
response.  In noting that the veteran was unable to provide 
the X-rays or information as to their whereabouts, the Board 
is not, as the veteran in his November 2005 letter accused 
the RO for its similar statements, indicating that he is "in 
some way responsible for the loss, misplacement, or 
destruction," of the X-rays.  In asking the veteran if he 
had the X-rays or knew of their whereabouts, the RO was 
simply trying to search for the X-rays at all possible 
locations.  The RO's and Board's statements do not in any way 
indicate that he is responsible for their loss; rather, these 
statements are only meant to indicate that the records have 
been sought, but not found, in numerous locations, including 
the possession of the veteran.

In these circumstances, the RO fulfilled its duty to assist 
the veteran and was justified in concluding that further 
efforts to obtain the January 21, 1999 VA chest X-rays would 
be futile.  38 C.F.R. § 3.159(c)(2) (2005).  Therefore, no 
further development is required to comply with the VCAA or 
its implementing regulations, and the Board will proceed to 
adjudicate the veteran's § 1151 claim.

Under the applicable, post-October 1, 1997 version of 38 
U.S.C.A. § 1151 (West 2002), compensation shall be awarded 
for a veteran's qualifying additional disability in the same 
manner as if such additional disability was service- 
connected.  A qualifying disability is one that is not the 
result of a veteran's willful misconduct, and that was caused 
by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by VA, and the proximate cause of the disability is 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonable foreseeable. 38 
U.S.C.A. § 1151(a) (West 2002).

To determine whether a veteran has an additional disability, 
VA compares the veteran's condition immediately before the 
beginning of the hospital care, medical or surgical 
treatment, upon which the claim is based to the veteran's 
condition after such care or treatment has stopped. 38 C.F.R. 
§§ 3.358(b)(1), 3.361(b); (2005).

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, resulted in the 
veteran's additional disability. 38 C.F.R. §§ 3.358(c)(1), 
3.361(c)(1) (2005). The proximate cause of disability is the 
action or event that directly caused the disability, as 
distinguished from a remote contributing cause. To establish 
that carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional 
disability or death, it must be shown that the hospital care, 
medical or surgical treatment, or examination caused the 
veteran's additional disability and that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider. 38 C.F.R. § 3.361(d)(1) 
(2005).

The veteran's claim must be denied because the evidence 
reflects that, although the veteran has an additional lung 
disability, it was neither caused by VA treatment nor VA 
fault in furnishing such treatment.  The November 2002 VA 
examiner found that the veteran's remote right lower lobe 
pneumonitis with residual blunting of the costophrenic and 
elevation of the diaphragm, and mild restrictive lung disease 
with mild hypoxemia were related to the pneumonia for which 
the veteran was treated at VA and private facilities in 
January and February 1999.  The January 20 and 21, 1999 VA 
outpatient treatment (VAOPT) notes show that the veteran was 
treated for multiple complaints including back pain, 
dizziness, tiredness, and pain under the right shoulder and 
rib.  After an initial assessment of alcohol and sedative-
hypnotic withdrawal-induced anxiety symptoms, the veteran 
reported that the back pain was gone and the dizziness 
reduced, but after he complained of intercostal muscle and 
lower later right chest pain, his lungs were examined and 
found to be clear, the January 21, 1999 chest X-ray was 
reported to show no abnormalities.  He was then given ice and 
pain medication for what was thought to be a musculoskeletal 
problem, and the veteran reported on January 28, 1999 that 
this treatment had made him feel much better.

Shortly thereafter, private treatment records from January 
31, 1999 and VA treatment records from February 1, 1999 
reflect diagnoses based on examination and chest X-rays of 
pneumonia-related symptoms including pleural effusion.  There 
is no claim or evidence that any of this subsequent VA 
treatment caused the veteran's pneumonia or otherwise 
indicated fault on the part of VA.  Rather, the claim is that 
the initial treatment was the cause of the subsequently 
diagnosed disability because of the failure to diagnose a 
lung disorder at that time.  However, these records show only 
treatment for the subsequently diagnosed pneumonitis and 
restrictive lung disease; they do not indicate that these 
additional lung disorders resulted from the initial VA 
treatment, either directly or otherwise, and they do not 
contain any evidence of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing this treatment.

This conclusion is supported by the November 2002 VA 
examiner's opinion.  After reviewing the relevant records, he 
concluded that it was less than likely that the fact that VA 
did not initially diagnose the veteran's lung-related 
symptoms caused the additional disability and that it was 
less than likely that there was any carelessness, negligence, 
lack of proper skills, error in judgment or similar instance 
of fault in VA's initial treatment.  Moreover, there is no 
competent evidence contradicting this conclusion.  The March 
2003 opinion of Dr. "M.T." was only that "it is unclear if 
the diagnosis of pneumonia should have been made earlier."  
See Winsett v. West, 11 Vet. App. 420, 424 (1998) 
(discounting opinions using "may or may not" terminology).

In sum, the preponderance of the competent, probative 
evidence of record reflects that VA's initial treatment of 
the veteran did not cause his additional lung disability, and 
there was no carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault by VA in 
furnishing this treatment.  The benefit-of-the-doubt doctrine 
is therefore not for application, and the claim for 
entitlement to entitlement to compensation under 38 U.S.C.A. 
§ 1151 (West 2002) must therefore be denied.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005); Alemany v. 
Brown, 9 Vet. App. 518, 519-20 (1996). 


ORDER

The claim for compensation under 38 U.S.C.A. § 1151 (West 
2002) for additional lung disability resulting from January 
1999 treatment at a VA facility is denied.





REMAND

One of the provisions of the VCAA, 38 U.S.C.A. § 5103A(d) 
(West 2002), provides that VA will provide a medical 
examination if the evidence reflects the existence of a 
current disability that may be associated with military 
service, but the record does not contain sufficient medical 
evidence to decide the claim.  See also 38 C.F.R. 
§ 3.159(c)(4) (2005); Charles v. Principi, 16 Vet. App. 370, 
374-75 (2002).  In its November 2002 denial of the veteran's 
claim for service connection for hepatitis C, the Board 
concluded that although there was evidence of hepatitis C, 
his statements that he had shared razors for shaving with 
other servicemen was not sufficient to indicate a possible 
nexus to the hepatitis C because there was no evidence of 
treatment for an injury sustained while shaving.  In its 
December 2005 decision, the Court noted provisions in the VA 
Adjudication Manual (M-21) that both indicated sharing 
shaving razors was a valid risk factor for hepatitis C and 
instructed VA adjudicators to seek a medical opinion that 
addressed all in-service risk factors in these circumstances.  
As the Court's decision suggests that a VA examination to 
determine whether the veteran's hepatitis C is related to his 
in-service sharing of razors is required in the circumstances 
of this case, the Board must remand the claim to the RO for 
the development that the Court has indicated is necessary.  
See  38 U.S.C.A. § 7252(a) (West 2002).

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Schedule the veteran for an 
appropriate VA examination to determine 
the etiology of his hepatitis C.  The 
claims folder must be made available to 
the VA examiner and the examiner is asked 
to indicate that he or she has reviewed 
the claims folder.  All necessary testing 
should be done and the examiner should 
review the results of any testing prior 
to completion of the examination report.

The examiner should indicate whether it 
is at least as likely as not that the 
veteran's hepatitis C is related to the 
in-service sharing of razors that he has 
described, or is otherwise related to 
service.  If no opinion can be rendered, 
an explanation should be set forth 
discussing why a response is not possible 
or feasible.

2.  Then, review any additional evidence 
and readjudicate the claim, under all 
appropriate statutory and regulatory 
provisions and legal theories.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration after compliance 
with appropriate appellate procedures, including issuance of 
a SSOC.  No action by the veteran is required until he 
receives further notice.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the requested 
development.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board or the Court 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


